Citation Nr: 0121183	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  The propriety of the initial 10 percent rating for 
paroxysmal atrial tachycardia.  

2.  Entitlement to an earlier effective date than August 15, 
1994, for service connection for paroxysmal atrial 
tachycardia.  

(The issue of whether a June 1990 decision of the Board of 
Veterans Appeals (Board) denying service connection for 
cardiac arrhythmia should be revised or reversed on the basis 
of clear and unmistakable error (CUE) is the subject of a 
separate decision).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971. 

This appeal arises before the Board from a May 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which granted the veteran 
service connection for paroxysmal atrial tachycardia and 
assigned a 10 percent rating effective February 2, 1989.  In 
a March 2000 rating decision, the RO later corrected the 
effective date to August 15, 1994.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The RO issued a rating decision in May 1993, determining 
that the veteran had not submitted new and material evidence 
in order to reopen his claim of service connection for 
paroxysmal atrial tachycardia, the veteran did not appeal the 
decision, and it became final.

3.  On August 15, 1994, the veteran filed a claim for service 
connection for paroxysmal atrial tachycardia.

4.  The veteran did not file a claim for service connection 
for paroxysmal atrial tachycardia between May 1993 and August 
15, 1994.

5.  In May 1999, the RO granted service connection for 
paroxysmal atrial tachycardia.  

6.  In March 2000, the RO assigned an effective date of 
August 15, 1994, for the grant of service connection for 
paroxysmal atrial tachycardia.  

7.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had severe paroxysmal tachycardia with frequent attacks.  

8.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had more than four episodes per year of paroxysmal atrial 
tachycardia, documented by electrocardiogram or Holter 
monitor.  


CONCLUSIONS OF LAW

1.  Service connection for paroxysmal atrial tachycardia can 
be made effective no earlier than August 15, 1994. 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(2000). 

2.  The requirements for a rating in excess of 10 percent for 
paroxysmal atrial tachycardia for any point during the entire 
rating period are not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § § 4.7, 4.104, Diagnostic Code 7013 (in 
effect prior to January 12, 1998); 4.104, Diagnostic Code 
7010 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By decision dated June 1990, the Board denied the veteran's 
claim for service connection for cardiac arrhythmia.  The 
Board determined that cardiac arrhythmia preexisted the 
veteran's active service, and did not undergo any increase in 
the basic pathology therein.  

The veteran submitted a number of documents in November 1990.  
Included in these documents were copies of the veteran's high 
school attendance record.  

Also included in these documents were a number of lay 
statements, including ones from the veteran's father and 
sister, as well as one from a friend.  

Also included in the documents submitted in November 1990 was 
a letter from Dr. L. S.  He wrote that the veteran was under 
his care until he went into the military in 1969.  He wrote 
that at no time did the veteran have any problems with 
arrhythmia prior to military service.  

The veteran was afforded a hearing before a traveling member 
of the Board in October 1991, a transcript of which has been 
associated with the claims folder.  

In a decision dated March 1992, the Board determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for cardiac 
arrhythmia.  

In a May 1993 rating decision, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for a heart 
condition.  The veteran was informed of his right to appeal 
the decision, but did not appeal.  

In a statement dated August 1994, and received on August 15, 
1994, the veteran's representative asserted that the veteran 
was denied benefits by a final decision of the Board on March 
20, 1992, and that he had concluded that there was clear and 
unmistakable error in the prior determination.  He enclosed a 
letter from Dr. Stornelli specifically reflecting that the 
veteran was seen for marked arrhythmia problems between 
August 1971 and August 1972 on several occasions.

In a letter received on August 15, 1994, Dr. L. S. wrote that 
the veteran was under his care from 1960 until his entry into 
service in 1969.  He wrote that during this time, the veteran 
was in excellent health, and was seen only for routine exams 
and minor complaints such as upper respiratory infections.  
He wrote that at no time did the veteran have any heart 
problems or arrhythmias.  He noted that he saw the veteran 
for marked arrhythmia problems between August 1971 and August 
1972 on several occasions.  

In a statement received in December 1994, Dr. L. S. wrote 
that he did not have records dating back to 1971-1972, as 
they had been destroyed.  

In a January 1995 rating decision, the RO wrote that the 
veteran had not submitted new and material evidence adequate 
to reopen his claim for service connection for a heart 
condition.  The veteran appealed this decision to the Board.

The veteran was afforded a hearing before the RO in December 
1995, a transcript of which has been associated with the 
claims folder.  The veteran discussed his problems relating 
to his heart that he experienced in service, as well as the 
problems he experienced with his heart after service.  

At the veteran's personal hearing, records from the Social 
Security Administration (SSA) were received.  They show that 
the veteran had been receiving disability benefits since June 
24, 1985.  

The veteran was afforded a hearing before the Board in June 
1996, a transcript of which has been associated with the 
claims folder.  The veteran discussed his problems relating 
to his heart that he experienced in service.  

In a December 1996 decision, the Board determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for a heart 
disability.  

Copies of VA treatment records were submitted from 1996 to 
2000.  They show that the veteran was seen for assistance in 
quitting smoking.  He was provided with a patch.  In March 
2000, the veteran started taking a medication for depression, 
but reported a side effect of aggravation of his ventricular 
arrhythmia.  

In August 1997, the United States Court of Veterans Appeals 
(Court) ordered that the Board's December 1996 decision be 
vacated.  

Dr. D. M. submitted a letter dated January 1998.  He wrote 
that it was clear the veteran had symptoms of tachycardia 
prior to entry into service.  He wrote that the veteran 
experienced a significant exacerbation of symptoms during his 
basic training.  He wrote that he understood the veteran was 
treated with a number of different agents in the 1970s and 
1980s, but continued to have episodes of tachycardia.  He 
recommended that the veteran consider catheter ablation as a 
definitive cure for his condition.  The doctor summarized 
that the veteran had a congenital abnormality of his cardiac 
electrical system that led to the development of his 
arrhythmia problem.  It seemed clear to the physician that 
that the veteran's symptoms were already present before he 
entered service, were evaluated by a cardiologist, and felt 
to be no bar to enlistment.  The physician concluded that the 
veteran's symptoms were significantly exacerbated by basic 
training in the Army, and that his arrhythmia had been 
refractory to multiple medical interventions which would 
justify a nonpharmocologic approach to therapy in the form of 
catheter ablation.  

Numerous copies of SSA records were submitted in February 
1998.  They show that the veteran had been receiving 
disability benefits since June 24, 1985.  Numerous medical 
records were included showing treatment until 1988.  

In a January 1998 letter, Dr. D. M. wrote that the veteran 
had a congenital abnormality of his cardiac electrical system 
that led to the development of his arrhythmia problem.  He 
strongly recommended that the veteran consider catheter 
ablation as a definitive cure for his condition.  He wrote 
that this would be expected to be successful in over 90 
percent of patients and would be expected to provide long-
term relief of his symptoms.  

Dr. B. P. submitted a letter dated January 1999.  He wrote 
that he agreed with the previous examiners that the veteran's 
pre-existing cardiac condition was aggravated by the 
excessive exertion during training in 1969 and that this 
episode was an important contributor to his subsequent 
disability from this condition.  He opined that the excessive 
exertion during training aggravated this pre-existing 
condition, and that the subsequent disabling symptomatology 
was occasioned primarily by that episode in training.  He 
opined that such signal events that changed the natural 
history of the disease were often encountered in clinical 
cardiology in veterans with tachycardias.  He concluded that 
there was a relationship to the episode in training and the 
subsequent aggravations and increase in the veteran's 
symptomatology, which ultimately disabled him, and that this 
was not the natural progression of the disease.  

By rating decision dated May 1999, the RO granted service 
connection for paroxysmal atrial tachycardia, and assigned a 
10 percent rating, effective February 2, 1989.  

In November 1999, C. B. provided a vocational assessment.  He 
summarized that because the veteran had been dominated for so 
long by both fear of sudden death and anxiety over the least 
amount of physical exertion or psychological stress 
associated with the service-connected arrhythmia, that his 
case warranted consideration as being exceptional and 
unusual.  He commented that not only was the veteran's case 
exceptional and unusual by nature of his disability's having 
caused a marked interference with employment, but also by the 
manner in which the disability had resulted in marked fear 
and avoidance of even normal, daily physical activities and 
psychological stressors.  

In March 2000, the RO assigned an effective date of August 
15, 1994, for the grant of service connection for paroxysmal 
atrial tachycardia.  

The veteran was afforded a VA examination in April 2000.  The 
examiner stated that the veteran's records had been reviewed 
and discussed with Dr. Legum.  It was noted that the 
veteran's attacks had been confirmed by EKG and Holter 
monitor.  It was noted that the veteran did not use a 
pacemaker.  It was noted that the veteran's last Holter 
monitor was done in October 1999 that revealed sinus rhythm 
with rare PACs.  The examiner noted that the veteran was on 
Quinaglute 2 tablets four times a day for anti-arrhythmic 
control, and was being followed by Dr. Legum in Togus.  The 
examiner observed that the veteran had been worked up in the 
cardioelectrophysiology laboratories in West Roxbury.  The 
veteran stated that the frequency of these episodes was two 
to three times per year.  The examiner observed that the 
veteran had documented proof on EKG and Holter monitor, and 
did not have an AICD in place, and had not been hospitalized 
over the last 10 to 12 months.  

Examination showed that the veteran's blood pressure was 
118/74, and that there was regular rhythm, no murmurs, 
gallops, or rubs.  There was no cardiac arrhythmias with 
auscultation.  The examiner observed that the previous 
confirmation of the paroxysmal atrial tachycardia was on file 
at the Cardiology Department at Togus Hospital.  A chest x-
ray and EKG were ordered.  Diagnosis was paroxysmal atrial 
tachycardia with residuals of weakness, lightheadness, and 
dizziness occurring one to two times per year.  

A VA chest x-ray from May 2000 showed a hyperaerated lung, 
suggesting some degree of emphysema, but otherwise normal 
chest.  The EKG revealed normal sinus rhythm.  

The veteran was afforded a VA psychiatric examination in 
August 2000.  The examiner noted that the veteran had trouble 
with communication when he had tachycardia or felt like he 
was going to fall down.  The examiner further noted that it 
seemed likely that the veteran had both supraventricular and 
ventricular tachycardia.  The examiner noted that the veteran 
had Mahaim fibers in the ventricle which fired off 
periodically and were much more difficult to control than the 
regular tachycardia.  The examiner further noted that the 
problem with that particular kind of thing was that the 
surgical success was small.  It was noted that sometimes when 
there was one focus, that area could be abated, and 
ventricular tachycardia cured.  The problem is that there 
might be more than one focus, so that they could ablate one 
only to discover that in order to finish the job, he had to 
go back, so that the surgical success was not very high.  
Axis II diagnosis was supraventricular and ventricular 
arrhythmias.  The examiner commented that the treatment was a 
dilemma because of the double problem (with anxiety) so that 
the anxiety would feed on itself.


Analysis

Entitlement to an earlier effective date than August 15, 
1994, for the grant of service connection for paroxysmal 
atrial tachycardia.

Regarding the veteran's claim for an earlier effective date 
than August 15, 1994, for service connection for paroxysmal 
atrial tachycardia, all relevant facts have been properly 
developed.  The veteran and his attorney and have 
corresponded with VA, and they have submitted Social Security 
records and private treatment records. Through statements of 
the case and correspondence, the veteran and his attorney 
have been informed of the nature of the evidence required to 
establish the claim, and they have been notified of the 
opportunity to submit additional evidence.   Under these 
circumstances, there is no reasonable possibility that 
further development would aid in substantiating the claim.  
For this reason, a remand is not warranted for additional 
development under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2000).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b) (1) (West 1991); 38 C.F.R. 
§ 3.400 (b) (2) (2000).  

For a grant of service connection based on new and material 
evidence received after a final disallowance, the effective 
date will be the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q) (ii) (2000).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(2000).

In March 2000, the RO assigned an effective date of August 
15, 1994, for the grant of service connection for paroxysmal 
atrial tachycardia.  The veteran contends that he is entitled 
to an earlier effective date.  The RO had granted service 
connection in May 1999 based on new and material evidence 
having been received after a final disallowance.  Under the 
laws and regulations for effective dates, when service 
connection is granted based on new and material evidence 
received after a final disallowance, the effective date for 
service connection is either the date the veteran filed the 
claim of service connection, or the date that entitlement 
arose, whichever is later.

In May 1993, the RO determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim of service connection for paroxysmal atrial 
tachycardia.  This decision became final when the RO did not 
submit a notice of disagreement in a timely manner.  As the 
May 1993 rating decision constitutes the last final 
disallowance regarding service connection for paroxysmal 
atrial tachycardia, the effective date can not be any earlier 
than the day after the May 1993 rating decision.

On August 15, 1994, a letter was received from the veteran's 
representative indicating that the veteran wished to reopen 
his claim.  This was the earliest date after May 1993 on 
which a claim was received.  Although it may be argued that 
entitlement arose on some date earlier than August 15, 1994, 
the date of receipt of the claim is the later of the two 
dates and, according to the regulations cited earlier, 
represents the proper effective date for the grant of service 
connection.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than August 15, 1994, for 
the grant of service connection for paroxysmal atrial 
tachycardia must be denied. 


The propriety of the initial 10 percent rating for paroxysmal 
atrial tachycardia.

Regarding the veteran's claim challenging the initial 10 
percent rating for paroxysmal atrial tachycardia, all 
relevant facts have been properly developed.  The claims 
folder includes extensive medical reports pertaining to the 
veteran's paroxysmal atrial tachycardia.  Among these records 
are private treatment records, transcripts of hearing 
testimony, VA examination reports, and Social Security 
records.  The veteran and his attorney have corresponded with 
VA, and they have submitted medical reports and other 
evidence for inclusion in the record.  Through statements of 
the case and correspondence, they have been made aware of the 
evidence necessary to establish a basis for the benefits 
claimed, and they have been notified of the opportunity to 
submit additional evidnece.  In view of the extensive record 
and the long history of development of the case, there is no 
reasonable possibility that further development would aid in 
substantiating the claim.  Therefore, a remand is not 
warranted for developement under the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for paroxysmal 
atrial tachycardia.  Therefore, all of the evidence following 
the grant of service connection (not just the evidence 
showing the present level of disability) must be considered 
in evaluating the veteran's claim.  The RO did consider all 
of the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

During the pendency of the veteran's claim, the regulations 
pertaining to the evaluation of cardiovascular disorders were 
changed, effective January 12, 1998. See 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7017; 62 Fed. Reg. 65207-65244 (1997).  
Prior to January 12, 1998, the veteran's service-connected 
paroxysmal ventricular tachycardia was evaluated under 
Diagnostic Code 7013.  Under that diagnostic code, paroxysmal 
tachycardia, with infrequent attacks, was rated at 10 percent 
and, when severe, with frequent attacks, was rated at 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7013 (in effect 
prior to January 12, 1998).  

Effective January 12, 1998, under the revised regulations, 
Diagnostic Code 7010, that concerns supraventricular 
arrhythmias, provides that paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year, documented by electrocardiogram (ECG or 
EKG) or Holter monitor, warrants a 30 percent evaluation.  
Permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia, 
documented by ECG or Holter monitor, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2000).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary. See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, pursuant to Rhodan v. West, 12 Vet. App. 55 
(1998), the old rating criteria is for application previous 
to the effective date of the change and both the old and new 
rating criteria are for consideration as of the effective 
date of the regulatory change, January 12, 1998.

For the veteran to be entitled to a 30 percent initial rating 
for his paroxysmal atrial tachycardia under the old 
diagnostic criteria prior to January 12, 1998, the evidence 
must show that the veteran had frequent attacks and that his 
condition was severe.  Similarly, under the new diagnostic 
criteria, for the veteran to be entitled to receive a 30 
percent initial rating under the new diagnostic criteria, the 
evidence must show that there were more than four episodes 
per year, documented by electrocardiogram or Holter monitor.  

The veteran does not claim, and the evidence does not show, 
that the veteran has frequent attacks of his paroxysmal 
atrial tachycardia.  Also, the evidence does not show more 
than 4 episodes per year.  At the veteran's April 2000 VA 
examination, he commented that the frequency of his episodes 
was 2-3 times per year.  At the veteran's April 2000 VA 
examination, the examiner commented that the veteran had 
residuals from his tachycardia consisting of weakness, 
lightheadedness, and dizziness occurring one to two times per 
year.  For these reasons, the record does not show that the 
veteran is entitled to a higher initial rating than 10 
percent when his condition is evaluated under both the old 
and new diagnostic criteria for cardiovascular disorders.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA cardiovascular examination to determine 
the severity of the veteran's tachycardia.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for a higher rating than 10 
percent for paroxysmal atrial tachycardia for any period from 
the grant of service connection to the present.  As such, the 
benefit-of-the-doubt doctrine is not for application.  
Accordingly, the 10 percent rating assigned for paroxysmal 
atrial tachycardia was proper, and the veteran's claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5107 (b).



ORDER

An effective date earlier than August 15, 1994, for the grant 
of service connection for paroxysmal atrial tachycardia is 
denied.

The initial 10 percent rating for paroxysmal atrial 
tachycardia was proper and is maintained.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



